Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 3

TO AMENDED AND RESTATED CREDIT AGREEMENT

AMENDMENT NO. 3 TO AMENDED AND RESTATED CREDIT AGREEMENT, dated as of
October 18, 2017 (this “Amendment”), by and among CATALENT PHARMA SOLUTIONS,
INC., a Delaware corporation (the “Borrower”), PTS INTERMEDIATE HOLDINGS LLC, a
Delaware limited liability company (“Holdings”), MORGAN STANLEY SENIOR FUNDING,
INC. (“MSSF”), as Administrative Agent (in such capacity, the “Administrative
Agent”), Collateral Agent and Swing Line Lender and the Lenders party hereto.

PRELIMINARY STATEMENTS:

(1) The Borrower, Holdings, MSSF, as Administrative Agent, Collateral Agent and
Swing Line Lender, MSSF and JPMorgan Chase Bank, N.A., as L/C Issuers, the other
Lenders party thereto and the other agents party thereto have entered into an
Amended and Restated Credit Agreement dated as of May 20, 2014 (as the same may
have been amended, supplemented or otherwise modified prior to the date hereof,
the “Credit Agreement”). Capitalized terms not otherwise defined in this
Amendment have the same meanings as specified in the Credit Agreement.

(2) The Borrower, the undersigned Lenders (constituting the Required Lenders)
and the Administrative Agent have agreed to amend the Credit Agreement as
hereinafter set forth.

(3) Morgan Stanley Senior Funding, Inc., JPMorgan Chase Bank, N.A., Bank of
America, N.A., and Royal Bank of Canada (collectively, the “Arrangers”) are
acting as joint lead arrangers and joint bookrunners for this Amendment.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto hereby agree as follows:

SECTION 1. Amendments to Credit Agreement. Upon, and subject to, the
satisfaction of the conditions precedent set forth in Section 2 below, the
Credit Agreement is hereby amended as follows:

(a) Section 1.01 of the Credit Agreement is amended by inserting the following
new definitions in the appropriate alphabetical order:

“Amendment No. 3” means that certain Amendment No. 3 to the Amended and Restated
Credit Agreement, dated as of October 18, among Holdings, the Borrower, the
Lenders party thereto and the Administrative Agent.

“Amendment No. 3 Effective Date” means the date on which all of the conditions
contained in Section 2 of Amendment No. 3 have been satisfied or waived by the
Administrative Agent.



--------------------------------------------------------------------------------

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Captive Insurance Subsidiary” shall mean a direct or indirect Subsidiary of the
Borrower designated to the Administrative Agent in writing as a ‘Captive
Insurance Subsidiary’ and established for the purpose of, and to be engaged
solely in the business of, insurance with respect to the businesses or property,
whether real, personal or intangible, owned or operated by the Borrower or any
of its Subsidiaries.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

(b) Section 1.01 of the Credit Agreement is further amended by restating the
definition of “Applicable Rate” as follows:

“‘Applicable Rate’ means:

 

2



--------------------------------------------------------------------------------

(a) (x) prior to the Amendment No. 3 Effective Date, (i) in respect of the
Dollar Term Loans, a percentage per annum equal to, in the case of Eurodollar
Rate Loans, 2.75% and, in the case of Base Rate Loans, 1.75% and (ii) in respect
of the Euro Term Loans that are Eurodollar Rate Loans, a percentage per annum
equal to 2.50% and (y) on and after the Amendment No. 3 Effective Date, (i) in
respect of the Dollar Term Loans, a percentage per annum equal to, in the case
of Eurodollar Rate Loans, 2.25% and, in the case of Base Rate Loans, 1.25% and
(ii) in respect of the Euro Term Loans that are Eurodollar Rate Loans, a
percentage per annum equal to 1.75%; and

(b) (x) prior to the Amendment No. 3 Effective Date, in respect of the Revolving
Credit Facility, the applicable rates set forth in clause (b) of the definition
of ‘Applicable Rate’ as in effect immediately prior to giving effect to
Amendment No. 3 and (y) on and after the Amendment No. 3 Effective Date, in
respect of the Revolving Credit Facility, a percentage per annum equal to
(i) initially, in the case of Eurodollar Rate Loans, 2.25%, and in the case of
Base Rate Loans, 1.25% and (ii) on and after the first Business Day after the
Amendment No. 3 Effective Date on which a Compliance Certificate was required to
have been delivered under Section 6.02(a), a percentage per annum equal to the
following percentages per annum, based upon the Total Leverage Ratio as set
forth in the most recent Compliance Certificate received by the Administrative
Agent pursuant to Section 6.02(a):

Applicable Rate

 

Pricing Level

   Total Leverage
Ratio      Eurodollar Rate for
Revolving Credit Loans
and Letter of Credit Fees     Base Rate for
Revolving Credit
Loans     Commitment Fee
Rate  

1

     > 4.50:1.00        2.25 %      1.25 %      0.50 % 

2

     < 4.50:1.00        2.00 %      1.00 %      0.375 % 

Any increase or decrease in the Applicable Rate resulting from a change in the
Total Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a); provided that, at the option of the Administrative Agent or the
Required Lenders, Pricing Level 1 shall apply (x) as of the first Business Day
after the date on which a Compliance Certificate was required to have been
delivered but was not delivered, and shall continue to so apply to and including
the date on which such Compliance Certificate is so delivered (and thereafter
the Pricing Level otherwise determined in accordance with this definition shall
apply) and (y) as of the first Business Day after an Event of Default under
Section 8.01(a) shall have occurred and be continuing, and shall continue to so
apply to but excluding the date on which such Event of Default is cured or
waived (and thereafter the Pricing Level otherwise determined in accordance with
this definition shall apply).”

 

3



--------------------------------------------------------------------------------

(c) Section 1.01 of the Credit Agreement is further amended by restating the
definition of “Base Rate” as follows:

“‘Base Rate’ means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest per annum
published by the Wall Street Journal from time to time, as the “prime lending
rate” and (c) the Eurodollar Rate for an Interest Period of one month as of such
day, plus 1.0%; provided that in respect of any Base Rate Loan that is a Dollar
Term Loan, if the Base Rate would otherwise be less than 2.00%, the Base Rate
shall be deemed to be 2.00%. Notwithstanding any provision to the contrary in
this Agreement, the applicable Base Rate shall at no time be less than 0.00% per
annum.”

(d) Section 1.01 of the Credit Agreement is further amended by restating the
definition of “Cash Management Obligations” as follows:

“‘Cash Management Obligations’ means obligations owed by the Borrower or any
Restricted Subsidiary to any Lender or any Affiliate of a Lender in respect of
any overdraft, credit card processing, credit or debit card, purchase card, and
related liabilities arising from treasury, depository and cash management
services or any automated clearing house transfers of funds.”

(e) Clause (d) of the definition of “Defaulting Lender” in Section 1.01 of the
Credit Agreement is hereby amended by (x) deleting the word “or” appearing
immediately prior to clause (ii) of such definition and (y) inserting new clause
(iii) therein immediately before the proviso thereto to read as follows: “or
(iii) become the subject of a Bail-in Action”.

(f) The last sentence of the definition of “Eurodollar Rate” is hereby amended
and restated in its entirety to read as follows: “Notwithstanding the foregoing,
(x) in respect of any Eurodollar Rate Loan that is a Term Loan, if the
Eurodollar Rate would otherwise be less than 1.00%, the Eurodollar Rate shall be
deemed to be 1.00% and (y) the applicable Eurodollar Rate shall at no time be
less than 0.00% per annum.”

(g) Clause (b) of the definition of “Excluded Subsidiary” is hereby amended by
replacing the phrase “any Securitization Subsidiary” appearing in the second
line thereof with the phrase “any Securitization Subsidiary and any Captive
Insurance Subsidiary”.

(h) Section 1.01 of the Credit Agreement is further amended by restating clauses
(a) and (b) of the definition of “Maturity Date” as follows:

“(a) with respect to the Term Loans, the date that is ten years after the
Restatement Effective Date; (b) with respect to the Revolving Credit Facility,
the date that is eight years after the Restatement Effective Date;”

(i) The last sentence of Section 2.02(a) of the Credit Agreement is hereby
amended and restated in its entirety to read as follows: “If no currency is
specified, the requested Borrowing shall be in Dollars (and, for the avoidance
of doubt, Revolving Credit Loans shall be denominated only in Dollars).”

 

4



--------------------------------------------------------------------------------

(j) Section 2.05(a)(i) of the Credit Agreement is hereby amended by restating
clause (4) of the proviso to the first sentence thereof as follows:

“(4) in the case of any Repricing Event (as defined below) with respect to all
or any portion of the Term Loans, a prepayment premium of 1.00% shall apply to
any principal amount of the Term Loans subject to such Repricing Event during
the first six-month period after the Amendment No. 3 Effective Date.”

(k) Section 2.12 of the Credit Agreement is hereby amended by inserting the
following sentence at the end thereof:

“Notwithstanding anything to the contrary contained herein, the Borrower may
apply cash on hand of the Borrower and its Subsidiaries to prepay on a
non-ratable basis the Term Loans held by any Term Lender which declines or fails
to consent to Amendment No. 3 as the Borrower and the Administrative Agent may
agree.”

(l) The last sentence of clause (iv) of Section 2.20(a) of the Credit Agreement
is hereby amended and restated in its entirety to read as follows:

“Subject to Section 10.27, no reallocation hereunder shall constitute a waiver
or release of any claim of any party hereunder against a Defaulting Lender
arising from that Lender having become a Defaulting Lender, including any claim
of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.”

(m) Section 5.18 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

“(a) To the extent applicable, each of Holdings and its Subsidiaries is in
compliance in all material respects with all applicable (i) Sanctions and
(ii) the USA PATRIOT Act.

(b) Borrower represents that neither Holdings nor any of its Subsidiaries
(collectively, the ‘Company’) nor to the Company’s knowledge, any director,
officer, employee, agent, affiliate or representative of the Company, is an
individual or entity (‘Specified Person’) that is, or is owned or controlled by
Specified Persons that are:

(i) the subject of any sanctions administered or enforced by the U.S.
government, including the U.S. Department of Treasury’s Office of Foreign Assets
Control and the U.S. Department of State, the United Nations Security Council,
the European Union or Her Majesty’s Treasury (‘HMT’), (collectively,
‘Sanctions’), nor

(ii) located, organized or resident in a country or territory that is the
subject or target of Sanctions (including, without limitation, Crimea, Cuba,
Iran, North Korea, Sudan and Syria (such country, a ‘Sanctioned Country’).

 

5



--------------------------------------------------------------------------------

(c) No part of the proceeds of the Loans will be used, directly or indirectly,
for any offer, payment, promise to pay, authorization of the payment or giving
of money, or anything else of value to any governmental official or employee,
political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity, in order to obtain, retain or
direct business or obtain any improper advantage, in violation of the United
States Foreign Corrupt Practices Act of 1977, as amended, and the rules and
regulations thereunder (the ‘FCPA’) or any other applicable anti-corruption laws
(‘Anti-Corruption Laws’) or for the purposes of funding, financing or
facilitating any activities or business with any Specified Person that, at the
time of such financing, is the subject of any Sanctions, or located in a
Sanctioned Country or in any other manner that will result in a violation of
Sanctions by any Specified Person. The Borrower has implemented and maintains in
effect policies and procedures designed to ensure compliance by Holdings and its
Subsidiaries and their respective directors, officers, employees and agents with
applicable Anti-Corruption Laws. Holdings and, to the knowledge of the Borrower,
its Subsidiaries have conducted their businesses in compliance, in all material
respects, with applicable Anti-Corruption Laws and Holdings and its Subsidiaries
will conduct their business in a manner designed to promote and achieve
compliance, in all material respects, with such laws and with the representation
and warranty contained herein.”

(n) Article VI of the Credit Agreement is hereby amended by inserting new
Section 6.16 therein in the appropriate numerical order to read as follows:

“SECTION 6.16. Maintenance of Flood Insurance. If any portion of Improvements
(as defined in the Mortgage) constituting part of the Mortgaged Properties is a
Flood Hazard Property, Borrower will (or will cause the applicable mortgagor to)
purchase flood insurance in an amount satisfactory to the Administrative Agent,
but in no event less than the maximum limit of coverage available under the
National Flood Insurance Act of 1968, as amended or supplemented from time to
time, and including the regulations issued thereunder.”

(o) Section 7.03 of the Credit Agreement is hereby amended by replacing the
phrase “[reserved]” in clause (z) thereof with the following phrase: “to the
extent constituting Indebtedness, obligations in respect of the ‘Subsequent
Payment Amount’ (under and as defined in that certain Interest Purchase
Agreement dated September 18, 2017 among the Borrower, Cook Pharmica LLC, a
limited liability company organized under the laws of Indiana, Cook Group
Incorporated, a corporation incorporated under the laws of Indiana, and the
other Persons party thereto, as in effect on the Amendment No. 3 Effective
Date)”.

(p) Section 7.08 of the Credit Agreement is hereby amended by replacing the
phrase “[reserved]” in clause (d) thereof with the following phrase:
“transactions with the Captive Insurance Subsidiary in the ordinary course of
business”.

(q) Clause (x) of the first proviso to Section 10.07(a) is hereby amended and
restated in its entirety to read as follows: “(x) no Lender may assign or
transfer by participation any of its rights or obligations hereunder to (i) any
Person that is a Defaulting Lender, (ii) a natural Person or (iii) to Holdings,
the Borrower or any of their respective Subsidiaries or Affiliates (except with
respect to Term Loans pursuant to Section 2.05(a)(iv), Section 10.07(l) or
Section 10.07(m) or to the extent otherwise explicitly permitted hereunder)”.

 

6



--------------------------------------------------------------------------------

(r) Clause (o) of Section 10.07(l) is hereby amended by adding the following new
sentence at the end thereof: “Notwithstanding anything in this Agreement or the
other Loan Documents to the contrary, each Affiliated Lender hereby agrees that
it shall not have any right to make or bring (or participate in, other than as a
passive participant in or recipient of its pro rata benefits of) any claim, in
its capacity as a Lender, against the Administrative Agent or any Lender with
respect to any duties or obligations or alleged duties or obligations of the
Administrative Agent or any Lender under the Loan Documents, except with respect
to any claims that Administrative Agent or any Lender is treating such
Affiliated Lender, in its capacity as a Lender, in a disproportionate manner
relative to the other Lenders (other than as expressly provided herein or in any
other Loan Document).”

(s) Article X of the Credit Agreement is hereby amended by inserting new
Section 10.27 therein in the appropriate numerical order to read as follows:

“SECTION 10.27. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.”

 

7



--------------------------------------------------------------------------------

SECTION 2. Conditions of Effectiveness. This Amendment shall become effective on
the date when, and only when, the following conditions shall have been satisfied
or waived (such date, the “Effective Date”):

(a) The Administrative Agent shall have received a counterpart signature page of
this Amendment duly executed by (i) Holdings, (ii) the Borrower, (iii) each of
the Guarantors, (iv) the Lenders (constituting the Required Lenders) and (v) any
Increasing Lenders (as defined below) on, or prior to, 12:00 p.m., New York City
time on October 17, 2017 (the “Consent Deadline”).

(b) (i) After giving effect to this Amendment and the transactions contemplated
hereby, the representations and warranties set forth in Article V of the Credit
Agreement (as amended by this Amendment) and in any other Loan Document are true
and correct in all material respects on and as of the Effective Date; provided
that, to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct in all material
respects as of such earlier date; provided further that any representation and
warranty that is qualified as to “materiality”, “Material Adverse Effect” or
similar language shall be true and correct (after giving effect to any
qualification therein) in all respects on such respective dates and (ii) no
Default has occurred and is continuing, or would result from the occurrence of
the Effective Date.

(c) The Administrative Agent shall have received a certificate of the Borrower
dated as of the Effective Date signed on behalf of the Borrower by a Responsible
Officer of the Borrower, certifying on behalf of the Borrower as to the matters
set forth in Section 2(b) above.

(d) The Administrative Agent shall have received a certificate with respect to
each Loan Party certifying that attached thereto is a true, correct and complete
copy of (A) the articles or certificate of incorporation or formation (or
equivalent), as applicable, of such Loan Party and all amendments thereto,
certified as of a recent date by the appropriate Governmental Authority in its
jurisdiction of incorporation, organization or formation (or equivalent), as
applicable (or certifying that such organizational documents have not been
amended, modified or supplemented since the Restatement Effective Date), (B) the
bylaws or other governing document of such Loan Party as in effect on the
Effective Date (or certifying that such organizational documents have not been
amended, modified or supplemented since the Restatement Effective Date) and
(C) resolutions duly adopted by the board of directors (or other governing body)
of such Loan Party authorizing and approving the transactions contemplated
hereunder and the execution, delivery and performance of this Amendment.

(e) The Administrative Agent shall have received payment from the Borrower,
(i) for the account of each Existing Lender (as defined below) holding a
Revolving Credit Commitment that has executed and delivered a counterpart
signature page to this Amendment at or prior to the Consent Deadline (or such
later time as the Administrative Agent and the Borrower shall agree), a consent
fee (which may take the form of original issue discount) (the “Existing
Revolving Lender Consent Fee”) in an amount equal to 0.15% of the aggregate
existing Revolving Credit Commitment held by such Existing Revolving Lender
immediately prior to giving effect to this Amendment (such aggregate existing
Revolving Credit Commitments, the “Existing Revolving Credit Commitments”),
(ii) for the account of each Increasing Lender (as defined below) holding a
Revolving Credit Commitment that has executed and delivered a counterpart
signature page to this Amendment at or prior to the Consent Deadline (or such
later time as the

 

8



--------------------------------------------------------------------------------

Administrative Agent and the Borrower shall agree), a consent fee (which may
take the form of original issue discount) (the “Increasing Revolving Lender
Consent Fee”) in an amount equal to 0.25% of the aggregate Revolving Credit
Commitment assumed or provided by such Increasing Lender on the Effective Date
(and excluding for purposes of such calculation and for the avoidance of doubt,
any Existing Revolving Credit Commitments of such applicable Increasing Lender
referred to in the immediately preceding clause (i)) and (iii) for the account
of each Term Lender that has executed and delivered a counterpart signature page
to this Amendment at or prior to the Consent Deadline (or such later time as the
Administrative Agent and the Borrower shall agree), a consent fee (which may
take the form of original issue discount) (the “Term Lender Consent Fee”, and,
together with the Existing Revolving Lender Consent Fee and the Increasing
Revolving Lender Consent Fee, the “Amendment Consent Fees”)) in an amount equal
to 0.25% of the aggregate outstanding principal amount of Term Loans of such
Lender as of the date hereof. The Amendment Consent Fees shall be payable on the
Effective Date and, once paid, such fee or any part thereof shall not be
refundable.

(f) The Borrower shall have paid (or substantially concurrently with the
satisfaction of the other conditions set forth herein, on the Effective Date,
shall be paying) all fees in connection with this Amendment as previously agreed
in writing by the Borrower and all reasonable out-of-pocket and documented
expenses (including the fees and expenses of Shearman & Sterling LLP) incurred
by the Arrangers and the Administrative Agent in connection with the
preparation, negotiation and execution of this Amendment required to be paid in
connection with this Amendment.

SECTION 3. Representations and Warranties. The Borrower represents and warrants
to the Agents and the Lenders that:

(a) Each Loan Party and each of its Subsidiaries (i) is a Person duly organized
or formed, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation or organization and (ii) has all requisite
power and authority to execute and deliver this Amendment and perform its
obligations under this Amendment and the Loan Documents to which it is a party.

(b) The execution and delivery of this Amendment by each Loan Party that is a
party hereto and the performance under this Amendment and the Loan Documents to
which each Loan Party is a party, are within such Loan Party’s corporate or
other powers, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (i) contravene the terms of any
of such Person’s Organization Documents, (ii) conflict with or result in any
breach or contravention of, or the creation of any Lien under (other than as
permitted by Section 7.01 of the Credit Agreement), or require any payment to be
made under (x) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (y) any material order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (iii) violate any material Law; except with respect to
any conflict, breach or contravention or payment (but not creation of Liens)
referred to in clause (ii)(x), to the extent that such conflict, breach,
contravention or payment could not reasonably be expected to have a Material
Adverse Effect.

 

9



--------------------------------------------------------------------------------

(c) No material approval, consent, exemption, authorization, or other action by,
or notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, any Loan Party of this Amendment, except for (i) the
approvals, consents, exemptions, authorizations, actions, notices and filings
which have been duly obtained, taken, given or made and are in full force and
effect and (ii) those approvals, consents, exemptions, authorizations or other
actions, notices or filings, the failure of which to obtain or make could not
reasonably be expected to have a Material Adverse Effect.

(d) This Amendment has been duly executed and delivered by each Loan Party that
is party hereto. This Amendment constitutes a legal, valid and binding
obligation of such Loan Party, enforceable against such Loan Party that is party
hereto in accordance with its terms, except as such enforceability may be
limited by Debtor Relief Laws and by general principles of equity.

SECTION 4. Reference to and Effect on the Credit Agreement and the Other Loan
Documents.

(a) On and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the Notes and
each of the other Loan Documents to “the Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement, as amended by this Amendment.

(b) The Credit Agreement, as specifically amended by this Amendment, is and
shall continue to be in full force and effect and is hereby in all respects
ratified and confirmed. Without limiting the generality of the foregoing, the
Collateral Documents and all of the Collateral described therein do and shall
continue to secure the payment of all Obligations of the Loan Parties under the
Loan Documents, in each case, as amended by this Amendment.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents. On and after the effectiveness of this Amendment, this Amendment
shall for all purposes constitute a Loan Document.

(d) Each Loan Party hereby (i) ratifies and reaffirms all of its payment and
performance obligations, contingent or otherwise, under each of the Loan
Documents to which it is a party, (ii) ratifies and reaffirms each grant of a
lien on, or security interest in, its property made pursuant to the Loan
Documents (including, without limitation, the grant of security made by such
Loan Party pursuant to the Security Agreement) and confirms that such liens and
security interests continue to secure the Obligations under the Loan Documents,
subject to the terms thereof and (iii) in the case of each Guarantor, ratifies
and reaffirms its guaranty of the Obligations pursuant to the Guaranty.

 

10



--------------------------------------------------------------------------------

SECTION 5. Increasing Lenders. If any Lender declines or fails to consent to
this Amendment by returning an executed counterpart of this Amendment to the
Administrative Agent prior to the Consent Deadline, then pursuant to and in
compliance with the terms of Section 3.07 of the Credit Agreement, such Lender
may be replaced and its commitments and/or obligations purchased and assumed by
either a new lender (a “New Lender”) or an existing Lender which is willing to
consent to this Amendment (an “Existing Lender” and, together with any New
Lender, the “Increasing Lenders”) upon execution of this Amendment (which will
also be deemed to be the execution of an Assignment and Assumption substantially
in the form of Exhibit E to the Credit Agreement). The Loan Parties and the
Administrative Agent hereby agree that from and after the Amendment No. 3
Effective Date, each New Lender shall be deemed to be, and shall become a
“Lender”, a “Revolving Credit Lender”, a “Term Lender”, a “Dollar Term Lender”
and/or a “Euro Term Lender”, as applicable, for all purposes of, and with all
the rights and remedies of a “Lender”, a “Revolving Credit Lender”, a “Term
Lender”, a “Dollar Term Lender” and/or a “Euro Term Lender”, as applicable,
under, the Credit Agreement and the other Loan Documents.

SECTION 6. Costs and Expenses. The Borrower agrees to pay all reasonable and
documented out-of-pocket costs and expenses of the Administrative Agent in
connection with the preparation, execution, delivery and administration of this
Amendment and the other instruments and documents to be delivered hereunder or
in connection herewith (including, without limitation, the reasonable fees and
expenses of counsel for the Administrative Agent) in accordance with the terms
of Section 10.04 of the Credit Agreement.

SECTION 7. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by telecopier
or other electronic delivery (e.g., “pdf”) shall be effective as delivery of a
manually executed counterpart of this Amendment.

SECTION 8. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 3 to
Amended and Restated Credit Agreement to be executed by their respective
officers thereunto duly authorized, as of the date first above written.

 

CATALENT PHARMA SOLUTIONS, INC. By: /s/ Matthew
Walsh                                                    Name: Matthew Walsh
      Title: Executive Vice President and           Chief Executive Officer
CATALENT US HOLDING I, LLC By: /s/ Kirk
Walsh                                                            Name: Kirk
Walsh       Title: Company Secretary PTS INTERMEDIATE HOLDINGS LLC CATALENT USA
PACKAGING, LLC CATALENT PHARMA SOLUTIONS, LLC CATALENT US HOLDING II, LLC
CATALENT CTS INFORMATICS, INC. CATALENT CTS, LLC CATALENT CTS (KANSAS CITY), LLC
CATALENT USA WOODSTOCK, INC. R.P. SCHERER TECHNOLOGIES, LLC CATALENT MTI PHARMA
SOLUTIONS, INC. CATALENT SAN DIEGO, INC. CATALENT MICRON TECHNOLOGIES, INC.
REDWOOD BIOSCIENCE, INC. By: /s/ Matthew
Walsh                                                    Name: Matthew Walsh
      Title: Executive Vice President and           Chief Financial Officer

Signature Page to Amendment No. 3 to Amended and Restated Credit Agreement
(Catalent)



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent, Collateral Agent
and Swing Line Lender By: /s/ Nehal Abdel
Hakim                                           Name: Nehal Abdel Hakim
      Title: Authorized Signatory

Signature Page to Amendment No. 3 to Amended and Restated Credit Agreement
(Catalent)



--------------------------------------------------------------------------------

Lender Signature Pages to Amendment No. 3 to Amended and Restated Credit
Agreement

On file with the Administrative Agent.

Signature Page to Amendment No. 3 to Amended and Restated Credit Agreement
(Catalent)